Citation Nr: 1439524	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service connected degenerative joint disease of the right knee, status post arthroscopy, also claimed as erosion of disc and subchondral bone with edema and necrosis of the bone, medial meniscus tear and loss, and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by flexion limited, at worst, to 85 degrees and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5256-63 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a January 2009 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in January 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The January 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating 

The Veteran contends that he is entitled to a rating in excess of 10 for his service-connected right knee disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, in January 2009, the Veteran initially filed for service connection for a right knee medial meniscus tear/loss.  In a June 2009 rating decision, the Veteran was awarded service connection for degenerative joint disease of the right knee, status post arthroscopy, with a disability evaluation of 10 percent effective May 1, 2009.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

STRs show that in December 1996 the Veteran underwent a right knee scope to repair a torn medial meniscus.

In a September 1997 STR, the Veteran complained of right knee pain and the examiner noted a loose body in the right knee, with chondromalacia, Grade I-II.  Records from later that month indicate the Veteran underwent a right knee arthroscopy with excision of pedunculated scar tissue.

The Veteran's STRs from February 1999 show the Veteran had a previous right medial meniscus tear, diagnosed in August 1996, with a knee problem ongoing for 2 years due to a sports injury, and subsequent right knee arthroscopy with excision of scar tissue in September 1997.  The Veteran endorsed some pain and discomfort, though it was not disabling. 

October 2008 STRs show the Veteran underwent a right knee arthroscopy and meniscus trimming.  November 2008 post-arthroscopy STRs show the Veteran was post-operative diagnosed with severe chondromalacia of the medial joint and a small internal meniscus rupture, which was trimmed during the arthroscopy.  The X-ray also showed decreased joint space in the medial compartment consistent with osteoarthritis.  

In a January 2009 STR, the Veteran reported that he felt severely limited in his ability to do his more vigorous physical exercises that he would like to do.  In addition, the examiner noted the goniometry of his right knee showed a slight decrease in flexion with pain.  On examination, the right knee range of motion testing revealed active flexion to 135 degrees, passive flexion to 140 degrees, and flexion to 130 degrees following repetitive testing due to pain.  The Veteran had full extension to 0 degrees, with no functional impairment on repetitive testing.

An October 2009 private medical report shows the Veteran complained of chronic right knee pain, and reported multiple surgeries.  The Veteran also noted swelling and popping, and occasional feelings of instability.  On examination, the Veteran had minimal effusion and some mild tenderness in the patellofemoral area and along the medial joint line.  The diagnostic impression lists moderate degenerative joint disease, and knee pain.

A private October 2009 radiology report diagnostic impression lists advanced medial compartment degenerative change with areas of full thickness cartilage loss along the medial femoral condyle and medial tibial plateau, as well as subchondral edema on both sides of the joint.  The diagnostic impression further notes that the Veteran had postsurgical change within the medial meniscus, with some increased linear signal within the body of the medial meniscus noted on meniscal series and imaging, which was thought to be a postsurgical scar versus a tear.  Finally, the diagnostic impression determined there was a small popliteal cyst and small joint effusion seen.

December 2009 private treatment notes show the Veteran still had tenderness on the medial joint line, medial patellofemoral and medial joint line pain.  There was no effusion or tenderness noted.  The Veteran had full extension, and flexion limited to 120 degrees.  The examiner noted patellofemoral crepitus on extension, without significant pain.  

A January 2010 operative report shows the Veteran underwent a right knee arthroscopy with chondroplasty patellofemoral joint and removal of articular cartilage debris, and unicompartmental replacement, medially.

A February 2010 private treatment record shows a follow up visit after the Veteran's unicompartmental replacement with arthroscopic chondroplasty of the patellofemoral joint on January 13, 2010.  The record indicates the Veteran was doing pretty well, though he experienced some popping in the knee as the therapy was strenuous with bending of the knee.  On examination, the Veteran had good extension of the knee, with flexion a little bit past 90 degrees, though the Veteran's physical therapist reported that the Veteran was able to flex the knee past 100 degrees.  The examiner noted the Veteran had good stability, though he had some crepitation in the patellofemoral joint.  There were no other significant findings reported.

In his March 2010 notice of disagreement, the Veteran stated that he had undergone 3 arthroscopic surgeries between 1996 and 2008 to remove his medial meniscus.  He reported that an analysis of his MRI in August 2008 revealed serious degeneration of the knee joint, and that after completion of his surgery in October 2008, his surgeon recommended a valgus osteotomy as a solution to his increasing knee problems.  After a second opinion and another year with increasing pain, discomfort, loss of sleep and his knee giving out while standing or walking, he again sought medical treatment.  He noted that he was referred for a MRI that revealed advanced medial compartment chondrosis with full thickness cartilage loss along with medial femoral condoyle and medial tibial plateau, with joint effusion and advanced compartment degenerative changes.  He stated that after unsuccessful therapy, in January 2010 he received an arthroscopy of the right knee with chondroplasty patellofemoral joint and removal of articular cartilage debris followed by a unicompartmental replacement medially.

In a September 2010, the Veteran submitted a statement in which he asserted that he had 2 follow-up visits with his orthopedic surgeon since his unicompartmental replacement with arthroscopic chondroplasty of the patellofemoral joint.  He further stated that he received several months of physical therapy after the procedure was accomplished, and still experienced pain, stiffness and reduced mobility and discomfort in the right knee.  He also endorsed continuous popping and clicking within the joint with every step.

In his January 2011 VA examination, the Veteran reported his medical history concerning his right knee, and stated that he now had daily, constant knee pain, which was moderate in severity.  The Veteran noted the pain was worse in cold weather, or when the Veteran stood or walked for a prolonged period.  The Veteran noted the pain was eased by rest, warm weather, and avoidance of activities.  Other symptoms endorsed included giving way, instability, stiffness, weakness, incoordination, and decreased speed of joint motion.

The examiner determined there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Also, the Veteran was able to stand for 15 to 30 minutes and was able to walk more than one quarter of a mile, but less than 1 mile.  The Veteran denied the use of any assistive device.  The Veteran's gait was noted as antalgic.  Findings on examination of the right knee included tenderness, pain at rest and guarding of movement.  There was no crepitation or mass behind the knee, however there was clicking or snapping, and grinding.  Patellar abnormality included abnormal tracking.  There was no noted meniscus abnormality, or abnormal tendons or bursae.

The examiner noted no weakness of the prosthesis.  The range of motion measurements reflected flexion to 85 degrees and full extension to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions of range of motion.  There was no joint ankylosis.  X-ray results showed the right knee medial compartment hemiarthroplasty had no evidence of loosening.  There was no appreciable narrowing of the lateral compartment, but mild narrowing of the patellofemoral joint space.  The report noted small effusion.  The report also noted mild medial compartment degenerative osteoarthrosis with marginal osteophyte formation and mild joint space narrowing.  The Veteran noted he was still employed fulltime. 

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

The Veteran's currently has a 10 percent rating for his right knee, rated under DCs 5299-5260.  30 C.F.R. 4.71a (2013).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as if the residual condition is manifested by limitation of flexion of the leg under DC 5260.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Limitation of knee motion is rated under DC 5260 and DC 5261.  Under DC 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, the following evaluations are assignable for limitation of leg extension: zero percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

The Veteran's right knee had flexion limited at most to 85 degrees due to pain, as demonstrated by his January 2011 VA examination.  The flexion of the Veteran's right knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2013).  DC 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under DC 5261.  The Veteran had full extension in all of the above examinations.  The Veteran's right knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5261 (2013).  Because there is no evidence that the Veteran's right knee extension was limited to 15 degrees, DC 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability.  Thus, even considering the effects of pain on use, the evidence does not show that the right knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

DC 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2013).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  

Under DC 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2013).  Although the Veteran had a history of meniscal tears in service, the treatment records show that prior to discharge in October 2008, the Veteran underwent an arthroscopy and meniscus trimming to repair a small rupture of the meniscus.  Subsequent medical evidence dated October 2009 shows the Veteran's X-ray showed postsurgical change within the medial meniscus, with some increased linear signal within the body of the medial meniscus, which was thought to be a postsurgical scar versus a tear.  Further, at the January 2011 VA examination, there was no noted meniscus abnormality.  Therefore, there is no evidence of a dislocated semilunar cartilage during the period on appeal.  Thus, DC 5258 cannot serve as a basis for an increased rating.  

Similarly, DCs 5259 and 5003, which award a maximum 10 percent rating for symptomatic removal of semilunar cartilage and degenerative arthritis, respectively, cannot serve as a basis for an increased rating, as the Veteran is already in receipt of the maximum 10 percent award.

Finally, in considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.

The Board notes that in January 2010, the Veteran underwent a partial right knee replacement.  Though DC 5055 generally governs knee replacements, it only applies to full knee replacements, and not to partial knee replacements.  Hudgens v. Gibson, 26 Vet. App. 558, 561-62 (2014).  DC 5055, therefore, will not be applied in the present appeal since the Veteran's right knee replacement was not total.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's right knee disability is not inadequate.  The Veteran complained of pain, giving way, instability, stiffness, weakness, incoordination, and decreased joint speed, all of which is contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for service connected degenerative joint disease of the right knee, status post arthroscopy, also claimed as erosion of disc and subchondral bone with edema and necrosis of the bone, medial meniscus tear and loss and osteoarthritis, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


